Opinion issued March 10, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00044-CV
                           ———————————
                     MICHAEL MCKINLEY, Appellant
                                       V.
                     VICTORIA ESCOCHEA, Appellee


                   On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Case No. 1999-51797


                         MEMORANDUM OPINION

      Appellant Michael McKinley files this appeal challenging the sufficiency of

the evidence about the reasonableness of the $5,178.50 awarded in attorney’s fees

to appellee Victoria Escochea. We affirm.
                                  BACKGROUND

       In 1999, the trial court entered an Agreed Order of Parentage establishing

McKinley as the father of Escochea’s child, J.M.M. That order also provided that

the parties would enter an agreement about visitation.

       In October 2012, McKinley filed a Petition to Modify Parent-Child

Relationship requesting that possession and access “be changed from mutual

agreement of the parties to visitation according to the standard possession order”

because the “parties are no longer able to mutually agree to visitation times.”

McKinley’s petition also requested that the court enter temporary orders and award

to him attorney’s fees. The court later entered agreed temporary orders.

       In her answer, Escochea entered a general denial and likewise requested that

she be awarded attorney’s fees.

       On July 24, 2013, the trial court signed an order stating that, on July 22,

2013, it “received the Notice of Nonsuit of Michael McKinley and ORDERS this

case McKinley’s claims dismissed without prejudice to Michael McKinley’s right

to refile it.”1

       On August 14, 2013, Escochea filed a Motion to Enter Judgment for

Attorney’s Fees. On August 20, 2013, she filed a Motion to Reinstate Case on

Docket. That motion states that “this case was dismissed by an order signed on

1
       The typed order contained the handwritten alteration striking through “this case”
       and replacing with “McKinley’s claims.”
                                           2
July 24, 2013.” On September 20, 2013, the court signed an order stating that “the

order dismissing this case is set aside and that the case is reinstated as to Victoria

Escochea’s claims on the docket of this Court, to the same effect as if it had never

been dismissed.”

                      THE TRIAL COURT’S JUDGMENT

      On September 20, 2013, the trial court also signed a “Judgment for

Attorney’s Fees” awarding Escochea $5,187.50 in attorney’s fees from McKinley.

That judgment recites that “[o]n July 22, 2013, the Court heard the case,” and that

both parties appeared with counsel and announced ready for trial. It also recites

that the “making of a record of testimony was waived by the parties with the

consent of the Court.”

                                ISSUE ON APPEAL

      In a single issue, McKinley argues that “the Trial Court abused its discretion

in awarding attorney’s fees to Escochea when she failed to prove that the fees

requested were ‘reasonable.’”

                                    ANALYSIS

      McKinley asserts that “Escochea did not meet her burden of demonstrating

the ‘reasonableness’ of attorney’s fees requested and ultimately awarded by the

court.”   Specifically, he contends, “[a]s the record clearly reflects, there was

neither credible evidence or evidence of any kind presented on the following issues


                                          3
of fact: (a) time spent by the attorney on the matter; (b) nature of the preparation;

(c) complexity of the case; (d) experience of the attorney retained by the Appellee;

and (d) the customary hourly rate for attorney’s in Harris County.” His brief

contains the following factual assertions:

          “At the July 22, 2013 hearing, no evidence or testimony was
           presented by Escochea regarding the amount of the fees
           allegedly incurred or the ‘reasonableness’ of said fees.”

          “[T]here was absolutely no documentary evidence to support
           any award of attorney fees.”

          “The only pleading(s) filed by the Appellee related to attorney’s
           fees was Escochea’s November 21, 2012 answer requesting
           attorney’s fees and the Motion to Enter Judgment for
           Attorney’s fees—with no memoranda or affidavit in support
           attached to justify awarding such exorbitant fees.”

      Esochea has not filed an appellee’s brief in response.

      The Texas Family Code authorizes the award of reasonable attorney’s fees

in suits affecting the parent-child relationship. TEX. FAM. CODE ANN. § 106.002(a)

(West 2014). The trial court had broad discretion in awarding of attorney’s fees.

Bruni v. Bruni, 924 S.W.2d 366, 368 (Tex. 1996).

      The trial court’s judgment contains a recitation that appellant McKinley was

present and represented by counsel at the July 22, 2013 hearing and that the parties

waived the making of a record.       “Absent evidence to the contrary, we view

recitations contained in the trial court’s judgment and records as true.” In re

D.J.M., 114 S.W.3d 637, 639 (Tex. App.—Fort Worth, pet. denied). When the

                                             4
absence of a reporter’s record stems from the parties’ waiver of the right to have

the proceedings recorded, no sufficiency of the evidence complaints are preserved

for appellate review. Id. at 640–41; see also In re J.J.K., 340 S.W.3d 535, 538

(Tex. App.—Amarillo 2011, no pet.) (because appellant failed to arrange for

preparation of reporter’s record, appellant’s legal and factual sufficiency

challenges to the evidence presented nothing for appellate review). Accordingly,

we overrule McKinley’s sole issue.

                                CONCLUSION

      We affirm the trial court’s judgment.




                                              Sherry Radack
                                              Chief Justice

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        5